Case 6:18-cv-02111-CEM-DCI Document 29-4 Filed 05/31/19 Page 1 of 8 PageID 202




                              EXHIBIT “D”




                                 EXHIBIT “D”
Case 6:18-cv-02111-CEM-DCI Document 29-4 Filed 05/31/19 Page 2 of 8 PageID 203




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION

                                                         CASE NO. 6:18-cv-02111-CEM-DCI
   CLARK STEWART, on behalf of himself
   and all others similarly situated,

          Plaintiff,
   v.

   FLORIDA COMMUNITY LAW GROUP,
   P.L.,

         Defendant.
   _____________________________________/

                       [Proposed] Order Conditionally Certifying and
                   Granting Preliminary Approval of Settlement Agreement

          Pursuant to the Joint Motion for Class Certification and Preliminary Approval of

   Class Action Settlement Agreement filed on May 31, 2019, the parties in this class action

   have reached a proposed settlement and seek preliminary approval of the proposed Class

   Action Settlement Agreement and the Notice of Class Action Settlement. Having considered

   the Motion and supporting papers, the agreement and the exhibits attached thereto, the Court

   issues the following Order:

          I.      This Order incorporates by reference the definitions in the Class Action

   Settlement Agreement (“Agreement”) and all terms defined therein shall have the same

   meaning in this Order as set forth therein. The Agreement is attached to Docket Entry __ as

   Exhibit A, and is incorporated herein by reference.

          2.      The Court hereby preliminarily approves the Agreement and the settlement

   embodied therein. The Court preliminarily finds that this case meets the requirements for
Case 6:18-cv-02111-CEM-DCI Document 29-4 Filed 05/31/19 Page 3 of 8 PageID 204




   class certification under Fed. R. Civ. P. 23. The Court further preliminarily finds that the

   Agreement appears to provide for a settlement that could ultimately be given final approval

   by this Court. It appears to the Court that the Agreement is fair, adequate and reasonable as

   to all potential Class Members, when balanced against the probable outcome of further

   litigation, particularly in light of the fact that Defendant has agreed to pay to the Class the

   maximum statutory liability under the statute which forms the basis of this action. It further

   appears that as a result of speedy, voluntary discovery, counsel for the Parties at this time are

   reasonably able to evaluate their respective positions. It further appears to the Court that

   settlement at this time will avoid substantial additional costs to all Parties, as well as the

   delay and risks that would be presented by further prosecution of this Action. Additionally, it

   appears that the proposed settlement was reached as a result of intensive, non-collusive,

   arms-length negotiations.

          3.      A hearing (“Fairness Hearing”) shall be held before this Court on the _____

   day of _________________, 2019 at _____ a.m./p.m. in Courtroom 5B of the United States

   District Court for the Middle District of Florida, located at the George C. Young Federal

   Annex Courthouse, 401 West Central Boulevard, Orlando, Florida 32801, to determine all

   necessary matters concerning the settlement, including: Whether the proposed settlement of

   the Action on the terms and conditions provided should be finally approved by the Court as

   fair, adequate, and reasonable to the Class Members; whether the case should be dismissed

   with prejudice pursuant to the terms of the settlement; whether the Court should finally

   approve a statutory damages and enhancement payment for the named-plaintiff; and the

   amount of attorneys’ fees and costs to be awarded Class Counsel.
Case 6:18-cv-02111-CEM-DCI Document 29-4 Filed 05/31/19 Page 4 of 8 PageID 205




          4.      The Court hereby approves, as to form and content, the proposed “Notice to

   Class Members” (“Class Notice”) attached as Exhibit B to Docket Entry __. The Court finds

   that the distribution of the Class Notice substantially in the manner and form set forth in the

   Agreement meets the requirements of due process under the Constitution and Fed. R. Civ. P.

   23(e); and that such Class Notice is the best practicable under the circumstances and shall

   constitute due and sufficient notice to all persons entitled thereto. The Court further finds that

   the proposed form of notice is adequate and will give all Class Members sufficient

   information to enable them to make informed decisions as to the Class, the right to object or

   opt out, and the proposed settlement and its terms.

          5.      For purposes of effectuating this settlement, the Court preliminarily certifies a

   Settlement Class consisting of all individuals in the State of Florida to whom, during the

   Class Period and in an attempt to collect a debt, Defendant served a notice based on the

   Template. Excluded from the Class are:

          a.      any person who is already subject to an existing release;

          b.      any person who is deceased as of this date;

          c.      any person who has been discharged in bankruptcy under Title 11 of the

                  United States Code as of the date of this order; and

          d.      any Class Member who timely mails a request for exclusion.

   The Class Period runs from December 7, 2017 to December 7, 2018.

          6.      For purposes of effectuating this settlement, the Court hereby appoints

   Plaintiff Clark Stewart as the class representative for the Settlement Class, and the following

   attorneys are appointed as Class Counsel:
Case 6:18-cv-02111-CEM-DCI Document 29-4 Filed 05/31/19 Page 5 of 8 PageID 206




                  Russell S. Thompson IV
                  Thompson Consumer Law Group, PLLC
                  5235 E Southern Ave. D106-618
                  Mesa, AZ 85215
                  602-388-8898
                  rthompson@thompsonconsumerlaw.com

                  and

                  Alex D. Weisberg
                  Weisberg Consumer Law Group, PA
                  5722 S. Flamingo Rd, Ste. 290
                  Cooper City, FL 33330
                  (954) 212-2184
                  (866) 577-0963 fax
                  aweisberg@afclaw.com

          7.      The Class Notice shall be distributed to the Class as follows: On or before the

   [30 days after date of this order], 2019, Plaintiff or its designee will print, copy, and mail the

   Class Notice to the Class Members at the most current address reflected in Defendant’s

   records, with a notation on the envelopes requesting address correction. If any notice is

   returned with a new address, the notice will be re-mailed to the new address. As to any Class

   Member whose notice is returned without a forwarding address, Plaintiff or his designee shall

   run such Class Member through the National Change of Address database to seek a good

   address and they shall re-send the Notice to any Class Member for whom he is able to obtain

   a new address as a result of such search. Plaintiff shall use his best efforts to provide prompt

   re-sending of any returned notices. However, Plaintiff and Class Counsel shall not be

   responsible the failure of the Postal Service to timely deliver or return a class notice.

   Plaintiff shall have no obligation to re-send a notice that is not returned by the Postal Service

   until after the date that is seven days prior to the Fairness Hearing.
Case 6:18-cv-02111-CEM-DCI Document 29-4 Filed 05/31/19 Page 6 of 8 PageID 207




          8.      Any class member who desires to enter an appearance pursuant to Rule

   23(c)(2)(B)(iv) must do so by [three weeks prior to the Fairness Hearing], 2019. Class

   Members who wish to exclude themselves from (opt out of) the Class must mail a written

   request for exclusion to Class Counsel and Counsel for Defendant postmarked no later than

   [two weeks prior to the Fairness Hearing], 2019. In any such written request for exclusion,

   the Class Member must set forth his or her full name, address, telephone number, and Social

   Security number, together with a statement to the effect that that he or she wishes to be

   excluded from or opt out of the Class.

          9.      Any Class Member who submits a valid request for exclusion at any time

   prior to the expiration of the opt-out period shall not be bound by the terms of this

   Agreement and shall not receive any of the benefits of the Settlement.

          10.     No member of the Class, or any other person, shall be heard at the Fairness

   Hearing in opposition to class certification, class settlement, Class Counsel’s proposed

   attorneys’ fees and expenses or the proposed Class Representative’s award unless not later

   than [three weeks prior to the Fairness Hearing], 2019, such Class Member or other person

   files with the Clerk of the Court and serves upon Class Counsel and Counsel for Defendant a

   written notice of intent to object to one or more of the terms of this Agreement or the Final

   Order and Judgment.

          11.     Any such notice of objections shall include:

                     (1) a statement of each objection being made;

                     (2) a detailed description of the facts underlying each objection;
Case 6:18-cv-02111-CEM-DCI Document 29-4 Filed 05/31/19 Page 7 of 8 PageID 208




                       (3) a detailed description of the legal authorities underlying each

                           objection;

                       (4) a statement of whether the objector intends to appear at the Fairness

                           Hearing;

                       (5) a list of witnesses whom the objector may call by live testimony, oral

                           deposition testimony or affidavit during the Fairness Hearing; and

                       (6) a list of exhibits which the objector may offer during the Fairness

                           Hearing, along with copies of all of the exhibits.

           12.     Unless otherwise agreed by both Defendant and Class Counsel, any Class

   Members or other persons who fail to properly or timely file their objections with the Court,

   or fail to timely serve such objections on Class Counsel and counsel for Defendant, shall not

   be heard during the Fairness Hearing and the Court will not consider their objections.

           13.     Until the Fairness Hearing described above, or further order of this Court, all

   Class Members are hereby preliminarily enjoined and ordered not to file, institute, or

   prosecute any lawsuit or claim against Defendant or any of its officers, directors,

   shareholders, members, or employees arising out of or related to the same or similar

   circumstances, transactions, or occurrences as are alleged in this case, such as Defendant’s

   use of the form notice that is at issue in this case.

           14.     This Order shall not be construed or deemed to be a finding by this Court or

   evidence of a presumption, implication, concession, or admission by Defendant concerning

   (1) any alleged liability, fault, or wrongdoing by Defendant; (2) the appropriateness of any

   measure of alleged loss or damages; or (3) the appropriateness of class certification for any
Case 6:18-cv-02111-CEM-DCI Document 29-4 Filed 05/31/19 Page 8 of 8 PageID 209




   purposes other than Settlement. If the Settlement Agreement is terminated pursuant to its

   terms, or if the Settlement is not approved or consummated for any reason whatsoever, the

   Settlement and all proceedings had in connection therewith shall be without prejudice to the

   status quo ante rights of the parties to this action.

           IT IS SO ORDERED.

           Dated: ___________________, 2019.


                                                   ____________________________________
                                                   HON. CARLOS E. MENDOZA
                                                   UNITED STATES DISTRICT JUDGE
